SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Sale of interest in BS-4 block Rio de Janeiro, November 26, 2012 – Petróleo Brasileiro S.A. – Petrobras has sold 40% of its interest in the BS-4’s Concession, located in the Santos Basin, which includes Atlanta and Oliva fields, to OGX Petróleo e Gás Participações S.A. The two companies have executed a Farmout Agreement and Petrobras will receive a total of US$ 270 million for the operation. The deal is subject to approval by the National Petroleum, Natural Gas and Biofuels Agency (ANP). Queiroz Galvão Exploração e Produção S.A. will remain as the operator for the concession, with a 30% interest, and Barra Energia do Brasil Petróleo e Gás Ltda. will also uphold its 30% interest. This is the first asset sale under Petrobras divestment program, which is part of the 2012-2016 Business and Management Plan. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 26, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
